internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc it a plr-113383-01 date date taxpayer xcorp llc date x dear this responds to your letter dated date as supplemented by your submission dated date requesting rulings as to various factors relating to qualification of taxpayer to serve as an exchange accommodation titleholder pursuant to revproc_2000_37 2000_40_irb_308 the facts relating to your ruling application follow xcorp is an entity engaged in the business of providing services as a facilitator of like-kind_exchanges pursuant to sec_1031 of the internal_revenue_code and sec_1_1031_k_-1 g of the income_tax regulations taxpayer is a corporation affiliated with xcorp taxpayer files its corporate tax_return as part of a consolidated_group of corporations with xcorp taxpayer acts indirectly through its ownership of llc a delaware limited_liability_company as an exchange accommodation titleholder at as that term is defined in sec_4 of revproc_2000_37 llc’s role is to hold property for the benefit of customers to facilitate exchanges under sec_1031 of the code on date x taxpayer including llc entered into a qualified_exchange_accommodation_agreement the qea agreement consistent with the requirements of the revenue_procedure with an exchange customer customer under the qea agreement taxpayer will facilitate an exchange for customer using llc as an at llc will acquire and hold replacement_property for customer under a qualified indicia of ownership and then within the exchange_period provided in the revenue_procedure through a qualified_intermediary transfer replacement_property to customer in an exchange for relinquished_property of customer the relinquished_property will be transferred through the qualified_intermediary to its ultimate buyer for purposes of this ruling letter it is assumed without making any factual determination that llc is eligible to act as an at for the proposed transaction however it has come to taxpayer’s attention that the usefulness of the qualified exchange accommodation arrangements qeaas permitted under the revenue_procedure is reduced because of concerns about duplicate transfer_taxes on the transfer of legal_title of replacement_property from llc to customer or the transfer of relinquished_property to the ultimate buyer if the relinquished_property is parked with llc to minimize this problem taxpayer revised article six paragraph q of the qea agreement to add the following language at the end of the paragraph llc is acting solely as customer’s agent for all purposes except for federal_income_tax purposes it is believed that in many jurisdictions this express agency statement for non federal_income_tax purposes will help avoid additional transfer_tax when for example llc transfers legal_title to property to its exchange customers taxpayer requests that we rule that the addition of the language regarding agency for non federal_income_tax purposes will have no adverse affect on qualification of the qea agreement between taxpayer including llc and customer as a qualified_exchange_accommodation_agreement as defined in section dollar_figure of the revenue_procedure sec_4 of the revenue_procedure requires that the qualified_exchange_accommodation_agreement entered into between an exchanging taxpayer and an at specify that the at will be treated as the beneficial_owner of the exchange property it receives by transfer for all federal_income_tax purposes it further provides that the parties must report the federal_income_tax attributes of the property on their federal_income_tax returns in a manner consistent with that agreement if customer enters into or uses all or most of the types of side agreements or arrangements permitted under section dollar_figure of the revenue_procedure ie an exchange_agreement for at to serve as a qualified_intermediary a guarantee and indemnity agreement any agreement to loan or advance funds a lease to disqualified persons a management or construction agreement with disqualified persons any other arrangement relating to the purchase or sale of the property including put and call agreements at fixed or formula prices or providing for variation of value so that the burdens and benefits of ownership are with customer the at will likely be considered an agent of taxpayer under state law see discussion at section dollar_figure of the revenue_procedure however section dollar_figure provides that property will not fail to be treated as being held in a qeaa merely because the accounting regulatory or state local or foreign tax treatment between the taxpayer and the at is different from the treatment required by section dollar_figure of the revenue_procedure this analysis is consistent with the intent behind the safe_harbor contained in the deferred_exchange regulations which has many parallels to the rules and requirements of the revenue_procedure the preamble to the final deferred_exchange regulations states the following for example commentators questioned whether a taxpayer would be treated as having the immediate right to receive money or other_property for customer to obtain the benefits of the safe_harbor rules of the revenue_procedure the transaction need only fit within the confines of the safe_harbor rules assuming the boundaries of the safe_harbor rules are not exceeded customer is entitled to enjoy the protection afforded to all compliant taxpayers by these rules notwithstanding inconsistent treatment or characterization under state or local law thus a statement in the qea agreement that llc whose activities and assets are attributed to taxpayer is acting as agent of customer for all purposes other than federal_income_tax purposes will not affect the qualification of the qea agreement or the qeaa accordingly the inclusion of a statement in the qea agreement that llc is acting solely as customer’s agent for all purposes except for federal_income_tax purposes will have no adverse affect on the qualification of the qea agreement under revproc_2000_37 except as specifically ruled above no opinion is expressed as to the federal tax treatment of the transaction under any other provisions of the code or regulations that may be applicable or under other general principles of federal income_taxation neither is any opinion is expressed as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling under the power_of_attorney form_2848 on file with this office we are sending this original letter to you and a copy to your representative stated on line of the form this ruling is directed only to the taxpayer s who requested it sec_6110 of the code provides that it may not be cited as precedent sincerely yours associate chief_counsel income_tax accounting by robert m casey senior technician reviewer branch cc held by an intermediary if under state_agency law the intermediary is the agent of the taxpayer and the taxpayer has the right to dismiss an agent and thereby obtain property held for the taxpayer by the agent the final regulations also provide that rights conferred upon a taxpayer under state_agency law to dismiss an escrow holder trustee or intermediary will be disregarded in determining whether the taxpayer has the ability to receive or otherwise obtain the benefits of money or other_property held by the escrow holder trustee or intermediary 1991_1_cb_150
